Citation Nr: 1450574	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma due to exposure to herbicides.

2.  Entitlement to service connection for Raynaud's disease, secondary to non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for non-Hodgkin's lymphoma and Raynaud's disease, secondary to non-Hodgkin's lymphoma.  

The Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran served in the United States Army in Thailand during the Vietnam Era at Royal Thai Air Force Bases (RTAFBs) in Ubon and Korat, and because there is credible evidence that he worked near the air base perimeter; herbicide exposure is conceded on a facts-found basis.

2.  The Veteran has been diagnosed with non-Hodgkin's lymphoma, a disease presumed to be due to herbicide exposure.  

3.  Medical evidence shows that the Veteran's Raynaud's disease is proximately due to the chemotherapy treatment for non-Hodgkin's lymphoma.  



CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma is presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Raynaud's disease is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  When a Veteran alleges exposure to herbicides in Thailand, and if a Veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  For members of the United States Army, if a Veteran provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting that statement, exposure to herbicides may be conceded.  United States Army personnel may have provided RTAFB security early in the war before the base was fully operational.  

The record shows that the Veteran served in the United States Army in Thailand during the Vietnam Era at RTAFBs in Ubon and Korat as a microwave radio repairman from August 1965 to July 1966.  He has submitted credible evidence that he worked near the air base perimeter and he was involved in perimeter security duty.  For example, he testified that Ubon did not have any military police assigned to it, so he often performed other duties, including in security.  He also submitted lay statements from former fellow servicemen supporting those contentions.  An exhaustive search of available records from the service department was inconclusive in finding records that would show that the Veteran did or did not service near the perimeter of either RTAFB.  Therefore, the Board finds that it is at least as likely as not that the Veteran served on the perimeter of a specified RTAFB during service and that herbicide exposure may be conceded on a facts-found basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical records, including a November 2013 VA examination, show that the Veteran has been diagnosed with non-Hodgkin's lymphoma, and Raynaud's disease, secondary to chemotherapy treatment prescribed for non-Hodgkin's lymphoma.  Non-Hodgkin's lymphoma is included in the list of diseases that are presumed to be due to exposure to herbicides.  Therefore, service connection for non-Hodgkin's lymphoma is granted on a presumed basis.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2014).  Since Raynaud's disease is proximately due to a service-connected disability, service connection for Raynaud's disease is granted on a secondary basis.  38 C.F.R. § 3.310 (2014).  


ORDER

Service connection for non-Hodgkin's lymphoma, due to exposure to herbicides, is granted.

Service connection for Raynaud's disease, secondary to non-Hodgkin's lymphoma, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


